DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements submitted on 5/4/2021 and 10/21/2021 have been considered by the Examiner and made of record in the application file. 
ment.

                                                       Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claims: 
             The closest prior art of record “Hidden Node Interference Reduction” US 20160301492A1 by Wilhelmsson and Nilsson, “Method And Apparatus For Reducing Inter-Cell Interference” US 20160127069 A1 by Nuss and Apelewicz, “System And Method For Reducing Interference Between Multiple Terminals” US20170094630A1 by Kim, and “Method For Transmitting A Multicarrier Signal Designed For Limiting Interference, Signal, Emitting Device, Receiving Method And Device And Corresponding Computer Programs” US20090213949A1 by Javaudin, while disclosing the concepts of location estimation, and using that information to mitigate/avoid/reduce/lessen interference do not embrace applying this concept for grouping terminals into groups and then applying interference reduction techniques for groups as opposed to individual terminals, i.e., the prior art discloses how to mitigate interference for individual terminals, but not assessing them as a group and lessening interference for the groups as a whole as opposed to reduction on a terminal by terminal basis.  
	The prior art did not disclose comparing positions of groups as a whole as opposed to individuals with regard to interference.  Examiner notes that the specification and drawing speak to using this invention in a train (vehicle) environment, however that is not how the invention is claimed.  A search of interference reduction for train and airplane passengers as groups did not yield any prior art that would negate patentability. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642